Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 10/6/2021 has been entered. Claims 1, 4-7, and 9-17 remain pending in the application. Claims 1, 4, 6, 9-10, and 14-15 have been amended, claims 2-3 and 8 have been cancelled, and no claims have been added. Additionally, Applicant’s amendments to the claims overcome all of the objections and rejections previously set forth in the Non-Final Office Action mailed 4/6/2021 except for the 35 U.S.C. 112 (b) rejection of claim 10.
Claim Objections
Claims 1, 7, and 14 are objected to because of the following informalities:
Claim 1, lines 12-13: it is unclear how the limitation “a lower portion, comprising a duct on an end of which, giving out onto the working surface, is arranged a tool-carrier frame” is intended to read. The Examiner respectfully suggests amending the claim language to ensure it is grammatically correct and clearly representing what aspect(s) of the current invention the Applicant intends to claim.
Claim 1, line 24: “…so as to be able rotate…” should read “…so as to be able to rotate…”
Claim 7, line 3: “…axes,” should read “…axes.”
Claim 14, lines 12-13: it is unclear how the limitation “a lower portion, comprising a duct on an end of which, giving out onto the working surface, is arranged a tool-carrier frame” is intended to read. The Examiner respectfully suggests amending the claim language to ensure it is grammatically correct and clearly representing what aspect(s) of the current invention the Applicant intends to claim.
Claim 14, line 24: “…so as to be able rotate…” should read “…so as to be able to rotate…”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations(s) is/are: “means for injecting” in claim 10.
The written description relating to the “means for injecting” of claim 10 can be found only in claim 10: “said nozzles comprise means for injecting a supporting gas or a protecting process gas”. This description, however, fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Additionally, there is no mention of “means for injecting” in Applicant’s specification. Thus, the claim limitation 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “actuator means” in claims 1, 4, and 14 and “optical-scanning means” in claims 1, 9, 12, and 14.
The corresponding structure to the “actuator means” of claims 1, 4, and 14 can be found in lines 27-28 of claim 1: “said actuator means comprising rotary actuators for rotating the nozzles about an axis tangential to the tool-carrier frame” and is thus being interpreted as rotary actuators.
The corresponding structure to the “optical-scanning means” of claims 1, 9, 12, and 14 can be found in claim 12: “said optical scanning means comprise two orienting mirrors for orienting the laser beam in a conical space defined by said two axes of rotation, and an adaptive-collimation element for varying the diameter and a focusing point of the laser spot along said axis of translation and the focusing diameter of said laser spot within a conical space, and a stationary mirror that directs, in particular horizontally, towards the orienting mirrors the vertical laser beam coming from the adaptive-collimation element” and is thus being interpreted as described.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites the limitation “means for injecting”. The Applicant’s specification, however, does not describe the structure of the “means for injecting” nor how it injects a supporting gas or a protecting process gas, as recited in claim 10. In fact, Applicant’s specification is silent on the means for injecting entirely. Therefore, the means for injecting and how it injects a supporting gas or a protecting process gas has not been described in the specification in such a way as to reasonably convey to one skilled in the art how the functions of the claims can be achieved.
Claims 1, 4-7, and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, claims 1 and 14 both recite the limitation “a lower portion, comprising a duct on an end of which, giving out onto the working surface, is arranged a tool-carrier frame…”. It is, however, unclear as currently written what exactly the Applicant is intending to claim. Therefore, the claim is rendered indefinite. The Examiner respectfully suggests amending the claim language to ensure it is grammatically correct and clearly representing what aspect(s) of the current invention the Applicant intends to claim. For examination purposes, the claim is being interpreted as “a 
Regarding claim 10, the claim limitation “means for injecting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant’s specification is silent on the “means for injecting” and therefore fails to recite sufficient structure to perform the associated function, injecting a supporting gas or a protecting process gas, as recited in claim 10. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 4-7, 9-13, and 15-17 are rejected by virtue of their dependence on the aforementioned rejected claims.
Claims 9 and 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 recites the limitation “said optical laser assembly comprises optical-scanning means for positioning said laser spot in the working space, which operate according to a respective set of axes of movement.” Claim 9 depends upon claim 7, which depends upon claim 1. Lines 29-30 of claim 1 recites the limitation “said optical laser assembly comprising optical-scanning means for positioning said laser spot in the working space, which operate according to a respective set of axes of movement” which is identical to that as recited in claim 9. As a claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers, claim 9 thus incorporates by reference all of the limitations of claim 1 by virtue of its dependence on claim 7, which depends upon claim 1. Therefore, claim 9 fails to further limit the subject matter of the claim upon which it depends as it merely recites in identical form a limitation of the depended upon claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claims 11 and 12 are rejected by virtue of their dependence on the rejected claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carracoi et al. (WO2015181772A1), hereinafter Carracoi, in view of Shimoyama (WO2015141335A1).
Regarding claim 1, Carracoi teaches (Figs. 1-5) a laser operating machine (laser operating machine 10) for additive manufacture of objects, via a process of laser thermal treatment of metal powders, in particular via fusion (page 1, lines 6-19), comprising a movement structure (transport structure 11), which is mobile in a working space (working volume 100) that comprises a working surface (work plane 110), said machine (10) operating according to a first cartesian system of axes of movement (X, Y, Z) and being configured for supporting a moving element (support 11d & movable element 12) (page 5, line 15 to page 6, line 9) that comprises one or more nozzles (nozzles 34) for emitting jets of powder to be treated thermally, a working substrate (110), and an optical laser assembly (laser optical assembly 20) for conveying a laser beam (laser radiation L) to form a laser spot (laser spot L) focused on said working substrate (110) in order to carry out thermal treatment on said powders (page 6, line 19 through page 7, line 21), wherein said moving element (11d & 12) comprises: an upper portion fixedly associated to said movement structure (11) (page 5, lines 15-28 “a transport structure 11, configured to move a support 11d, essentially a vertical support, with which a moveable element 12 is integrally associated”), said optical laser assembly (20) being set in said upper portion (support 11d) (page 7, lines 11-21 “the optical assembly comprising the optical scanner 20 is fixed to the support 11d, integrally with the Z axis of the support 11”); a lower portion (12) comprising a duct (the laser beam L passes through the movable element 12, therefore making it a duct1; see Fig. 4), an end of which is open towards the working surface (110), and a tool-carrier frame (tool-carrier frame 30), arranged on which are said one or more nozzles (34) for emitting jets of powder, and in that said nozzles (34) are arranged on said frame (30) so that longitudinal axes (emission axes U, see Fig. 2b) thereof form an angle of inclination with respect to a vertical axis such that jets of said nozzles intersect in a powder-deposition point (deposition point PD), said optical laser assembly (20) being set in the moving element (11d & 12) so as to send the laser beam (L) onto the working surface (110) passing within a perimeter defined by said plurality of nozzles (34) for emitting jets of powder, said optical assembly (20) being configured for sending the laser beam (L) through said duct (12) and subsequently within the perimeter of the nozzles (34) (page 6, line 19 through page 8, line 34), said tool-carrier frame (30) has a circular shape (page 4, lines 22-23), and said optical laser assembly (20) comprising optical-scanning means for positioning said laser spot (S) in the working space (100), which operate according to a respective set of axes of movement (θ, ω) (page 7, line 22 through page 8, line 30).
Carracoi does not teach actuator means for varying said angle of inclination of said longitudinal axes of said one or more nozzles, the nozzles being fixed in a rotatable way, via rotation pins fixed on the frame, so as to be able to rotate about an axis substantially tangential to the perimeter of the frame in such a way that only the angle of inclination with respect to the vertical axis is varied, and said actuator means comprising rotary actuators for rotating the nozzles about an axis tangential to the tool-carrier frame.
Shimoyama teaches (Figs. 1, 5 and 7) a laser operating machine (apparatus 1) for additive manufacture of objects, via a process of laser thermal treatment of metal powders, in particular via 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Carracoi to incorporate the teachings of Shimoyama to include actuator means for varying said angle of inclination of said longitudinal axes of said one or more nozzles, the nozzles being fixed in a rotatable way, via rotation pins fixed on the frame, so as to be able to rotate about an axis substantially tangential to the perimeter of the frame in such a way that only the angle of inclination with respect to the vertical axis is varied, and said actuator means comprising rotary actuators for rotating the nozzles about an axis tangential to the tool-carrier frame. Doing so supplies the powder material more reliably and efficiently (lines 838-859).
Regarding claim 5, Carracoi further teaches (Fig. 2b) that said tool-carrier frame (30) and said arrangement of a plurality of nozzles (34) identify a circular perimeter (page 21, line 32 through page 22, line 6).
Regarding claim 7, Carracoi further teaches (Fig. 3) said lower portion (12) is configured for rotating said frame (30) about a frame axis (u, v) parallel to a vertical axis of said first cartesian system of axes (X, Y, Z) (page 8, line 31 through page 9, line 3).
Regarding claim 9, Carracoi further teaches (Fig. 4) said optical laser assembly (20) comprises optical-scanning means for positioning said laser spot (S) in the working space (100), which operate according to a respective set of axes of movement (page 7, line 22 through page 8, line 30).
claim 10, Carracoi further teaches said nozzles (34) comprise means for injecting a supporting gas or a protecting process gas (page 4, lines 27-29).
Regarding claim 11, Carracoi further teaches said respective set of axes of movement comprises two axes of rotation of an axis of the laser beam (L) incident on the working surface (110), which are perpendicular to one another, and an axis of translation of the laser spot (S) along said axis (page 7, line 22 through page 8, line 30).
Regarding claim 12, Carracoi further teaches (Fig. 4) that the optical-scanning means (20) comprises an orienting mirrors (27) for orienting the laser beam (L) in a conical space defined by said two axes of rotation, and an adaptive-collimation element (21) for varying the focusing point of the laser spot (S) along said axis of translation and within said conical space, and a stationary mirror (26) that directs, in particular horizontally, towards the orienting mirror the vertical laser beam coming from the adaptive-collimation element (Page 7, line 22 through Page 8, line 28). Carracoi also suggests that the diameter of the focused laser beam can be varied (Page 21, lines 12-16).
Regarding claim 13, Carracoi further teaches (Fig. 4) wherein a laser source for the thermal-treatment process is co-located with a collimation (collimator 21) and scanning system (20) (Page 7, lines 22-25).
Regarding claim 14, Carracoi further teaches (Figs. 1-6b) a method for additive manufacture of objects, via a process of laser thermal treatment of metal powders, in particular via fusion, using a laser operating machine (10)  for additive manufacture of objects, via a process of laser thermal treatment of metal powders, in particular via fusion (page 1, lines 6-19), comprising a movement structure (11), which is mobile in a working space (100) that comprises a working surface (110), said machine (10) operating according to a first cartesian system of axes of movement (X, Y, Z) and being configured for supporting a moving element (11d & 12) that comprises one or more nozzles (34) for emitting jets of powder to be treated thermally, a working substrate (110), and an optical laser assembly (20) for conveying a laser a transport structure 11, configured to move a support 11d, essentially a vertical support, with which a moveable element 12 is integrally associated”), said optical laser assembly (20) being set in said upper portion (11d) (page 7, lines 11-21 “the optical assembly comprising the optical scanner 20 is fixed to the support 11d, integrally with the Z axis of the support 11”); a lower portion (12) comprising a duct (the laser beam L passes through the movable element 12, therefore making it a duct; see Fig. 4), an end of which is open towards the working surface (110), and a tool-carrier frame (30), arranged on which are said one or more nozzles (34)for emitting jets of powder, and in that said nozzles (34) are arranged on said frame (30) so that longitudinal axes (U) thereof form an angle of inclination with respect to said vertical axis such that jets of said nozzles (34) intersect in a powder-deposition point (PD), said optical laser assembly (20) being set in the moving element (11d & 12) so as to send the laser beam (L) onto the working surface (110) passing within a perimeter defined by said plurality of nozzles (34) for emitting jets of powder, said optical assembly (20) being configured for sending the laser beam (L) through said duct (12) and subsequently within the perimeter of the nozzles (34) (page 6, line 19 through page 8, line 34), said tool-carrier frame (30) has a circular shape (page 4, lines 22-23), said optical laser assembly (20) comprising optical-scanning means for positioning said laser spot (S) in the working space (100), which operate according to a respective set of axes of movement (θ, ω) (page 7, line 22 through page 8, line 30); said method comprising: setting a powder-emission path (PP) for emitting via said nozzles (34) in said frame (30) powders of a material to be treated thermally on the working surface (110) according to the powder-emission path (PP); setting a laser thermal-treatment path (LP) for sending, via said optical assembly (20), a focused spot (S) of a laser beam (L) according to the laser thermal-treatment path (LP) onto said powders emitted according to said powder-emission path (PP) to perform thermal treatment 
Carracoi does not teach actuator means for varying said angle of inclination of said longitudinal axes of said one or more nozzles, the nozzles being fixed in a rotatable way, via rotation pins fixed on the frame, so as to be able to rotate about an axis substantially tangential to the perimeter of the frame in such a way that only the angle of inclination with respect to the vertical axis is varied, said actuator means comprising rotary actuators for rotating the nozzles about an axis tangential to the tool-carrier frame, the nozzles being arranged on said frame so that said rotation includes at least a position in which the nozzles intercept the laser beam positioned by said optical-scanning means, controlling actuators of the laser operating machine that are associated to axes of the machine via a numeric-control unit and a servo-control module to describe trajectories via respective axes in order to follow said laser thermal-treatment path and said powder-emission path, wherein said operation of controlling actuators comprises an operating mode in which said actuators of said moving element are controlled for varying the angle of inclination of said nozzles.
Shimoyama further teaches actuator means (moving device 81) for varying the angle of inclination of the longitudinal axes of one or more nozzles (lines 959-976), the nozzles (331) being fixed in a rotatable way, via rotation pins (Ax) fixed on the frame, so as to be able rotate about an axis substantially tangential to the perimeter of the frame in such a way that only the angle of inclination with respect to the vertical axis is varied (lines 261-276), the nozzles (331) being arranged so that said rotation includes at least a position in which the nozzles (331) intercept the laser beam (laser beam 200) 
Additionally, although neither Shimoyama nor Carracoi explicitly teach pre-heating or post-heating, this claim limitation is not considered inventive as pre-heating and post-heating using the laser beam is standard practice known to one of ordinary skill in the art, as acknowledged in the Specification of the current invention (Page 3, lines 3-10).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Carracoi to incorporate the teachings of Shimoyama to include actuator means for varying said angle of inclination of said longitudinal axes of said one or more nozzles, the nozzles being fixed in a rotatable way, via rotation pins fixed on the frame, so as to be able to rotate about an axis substantially tangential to the perimeter of the frame in such a way that only the angle of inclination with respect to the vertical axis is varied, said actuator means comprising rotary actuators for rotating the nozzles about an axis tangential to the tool-carrier frame, the nozzles being arranged on said frame so that said rotation includes at least a position in which the nozzles intercept the laser beam positioned by said optical-scanning means, controlling actuators of the laser operating machine that are associated to axes of the machine via a numeric-control unit and a servo-control module to describe trajectories via respective axes in order to follow said laser thermal-
Regarding claim 15, the combination of Carracoi and Shimoyama teaches all of the elements of the current invention as described above. Although neither Carracoi nor Shimoyama explicitly teach varying said angle of inclination of said longitudinal axes of said one or more nozzles prevents the position of the nozzles from intercepting the laser spot controlled according to the laser thermal- treatment path and the internal trajectory, this claim limitation is not considered inventive as avoiding hitting the nozzle with the laser is obvious to one of ordinary skill in the art. 
Furthermore, where the nozzles of Shimoyama (See Figs. 2 and 4) and Carracoi (See Fig. 4) are placed on their respective apparatuses and the angles of inclination at which they are capable of being positioned achieve the desired function of the claim limitation, i.e. preventing the position of the nozzles from intercepting the laser spot. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shimoyama to incorporate the teachings of Carracoi to include varying said angle of inclination of said longitudinal axes of said one or more nozzles to prevent the position of the nozzles from intercepting the laser spot controlled according to the laser thermal-treatment path and the internal trajectory.
Regarding claim 16, the combination of Carracoi and Shimoyama teaches all of the elements of the current invention as described above. Carracoi does not teach varying said angle of inclination of said longitudinal axes of said one or more nozzles for satisfying one or more of the following conditions: avoiding obstacles present in the working space; varying the shape of the powder-deposition point; and varying the height of the powder-deposition point.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Carracoi to incorporate the teachings of Shimoyama to include varying said angle of inclination of said longitudinal axes of said one or more nozzles for satisfying one or more of the following conditions: avoiding obstacles present in the working space; varying the shape of the powder-deposition point; and varying the height of the powder-deposition point.
Regarding claim 17, the combination of Carracoi and Shimoyama teaches all of the elements of the current invention as described above. Carracoi further teaches an operation of controlling actuators comprising an operating mode in which said actuators of said moving element (12) are controlled for moving said tool-carrier frame (30) in a way mobile with respect to said optical assembly (20), by rotating it at least about the vertical frame axis, so as to prevent the position of the nozzles (34) from intercepting the laser spot (S) controlled according to the laser thermal-treatment path and the internal trajectory (page 10, line 18 through page 14, line 8).
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 4 would be allowable for disclosing an actuator means comprising a first ring, hinged on which is each nozzle, and a second ring, mobile in a vertical direction, which comprises a respective rotation pin engaged in a slot made on the nozzle.

Carracoi teaches (Fig. 1) a laser operating machine for additive manufacturing (1) comprising a (Fig. 3) plurality of nozzles (34) on a ring (30) rotatable by a sliding moving element (12) (Page 8, line 31 through Page 9, line 20).
Based on the configurations of Carracoi and Shimoyama it would be improper hindsight to modify neither Carracoi nor Shimoyama to include that the actuator means comprises a second ring, mobile in a vertical direction, which comprises a respective rotation pin engaged in a slot made on the nozzle. One of ordinary skill in the art would instead be drawn to the single ring configuration comprising a plurality of nozzles, as taught by Carracoi, made rotatable by the rotation pins described by Shimoyama. Therefore, the combination of features as described by claim 4 is considered to be allowable.
Claim 6 would be allowable due to its dependence on claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 10/6/2021 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes 
Furthermore, the 35 U.S.C. 112(b) rejection of claim 10 previously set forth in the Non-Final Office Action mailed 4/6/2021 remains standing as Applicant’s amendments to the claims did not resolve the invocation of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph by the claim limitation “means for injecting”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Merriam-Webster definition of “duct”: a pipe, tube, or channel that conveys a substance (https://www.merriam-webster.com/dictionary/duct)